DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 19, 2021 has been entered.

Response to Amendment
Claims 9-12 are amended and currently pending. No claims have been newly added or cancelled. 

Response to Arguments
Applicant's arguments filed on Oct 19, 2021 have been fully considered. 
Applicant provides the paragraph from specification that supports the claim limitation of “receiving circuitry configured to receive, by using radio resource control (RRC) signaling, … and receive information indicating an aggregation level of the sPDCCH”. The examiner accepts and agrees with the conclusion that the corresponding claim limitation is supported by the filed specification.

 Applicant alleged that the combination of Shimezawa (US 20190052332 A1, Foreign Priority Date: Mar 31, 2016) and You et al (US20170230994A1, Pro 62290981 Priority Date:  and receive information indicating an aggregation level of the sPDCCH”. 
In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Shimezawa (US 20190052332 A1, Foreign Priority Date: Mar 31, 2016) and You et al (US20180376497A1, Pro 62325421 Priority Date: Apr 20, 2016) discloses the amended claim limitations of claim 9. The same conclusion applies to claim 10-12 that recite similar claim limitation. 

In particular, You et al (US20180376497A1, Pro 62325421 Priority Date: Apr 20, 2016) teaches: “aggregation level (AL)” (par 0193), “in order to reduce complexity of sPDCCH BD, an AL of the sPDCCH may be indicated through RRC or first DCI” (par 0197).
The supporting paragraph from the translation version specification of Provisional 62325421 could be found: “aggregation level (AL)” (page 29 line 3) and “in order to reduce complexity of sPDCCH BD, an AL of the sPDCCH may be indicated through RRC or first DCL” (page 29 line 26-28).  The supporting paragraph from the original not-in-English version specification of Provisional 62325421 (Priority Date: Apr 20, 2016) could be found on section “B. Flexible sPDCCH PRB resource” (page 30 6th paragraph- page 31 third paragraph). Translated version and original not-in-English version of the specification of Provisional 62325421 (Priority Date: Apr 20, 2016) had been attached in this office action. 
Therefore, the cited references teach the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa (US 20190052332 A1, Foreign Priority Date: Mar 31, 2016) in view of You et al (US20180376497A1, Pro 62325421 Priority Date: Apr 20, 2016).

Regarding claim 9 (currently amended), Shimezawa’332 discloses a terminal apparatus (see, Fig. 4, terminal device, par 0108) comprising: 
receiving circuitry (see, Fig. 4, wireless receiving unit 2057, par 0108) configured to receive, by using radio resource control (RRC) signaling, information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme (see, SPDCCH setting of terminal device configured through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); and 
decoding circuitry (see, Fig. 4, decoding unit 2051, par 0108) configured to decode the sPDCCH in accordance with the transmission scheme of the sPDCCH (see, terminal device monitor USS (specific search space, also called PDCCH candidates) of the SPDCCH, recognizes and receives SPDCCH by decoding in reception, par 0120, 0135, 0240, 0246, 0346-0347).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: receive, by using radio resource control (RRC) signaling, information indicating an aggregation level of the sPDCCH.

see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: receive, by using radio resource control (RRC) signaling, information indicating an aggregation level of the sPDCCH (see, UE receives AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).

Regarding claim 10 (currently amended), Shimezawa’332 discloses a base station apparatus (see, Fig. 3, base station device, par 0091) comprising: 
radio resource control circuitry (see, Fig. 3, higher layer processing unit 101 and control unit 103, par 0091-0093) configured to generate first information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme(see, Base station configures SPDCCH setting of terminal device through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); and
transmitting circuitry (see, Fig. 3, wireless transmitting unit 1077, par 0091) configured to transmit, by using radio resource control (RRC) signaling, the first information and transmit the sPDCCH (see, Base station configures SPDCCH setting of terminal device through the RRC signaling and transmits SPDCCH by transmitting unit, par 0241-0242, 0306),Application No. 16/099,701 
see, terminal device monitor USS (specific search space, also called PDCCH candidates) of the SPDCCH, recognizes and receives SPDCCH according to SPDCCH setting by decoding in reception, par 0120, 0135, 0240, 0246, 0301 and 0346-0347).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: transmit, by using radio resource control (RRC) signaling, second information indicating an aggregation level of the sPDCCH.

However You’497 from the same field of endeavor (see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: transmit, by using radio resource control (RRC) signaling, second information indicating an aggregation level of the sPDCCH (see, BS transmits to UE the AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).

Regarding claim 11 (currently amended), Shimezawa’332 discloses a communication method of a terminal apparatus (see, Fig. 4, terminal device capable of efficiently performing communication in a communication system including base station device and terminal device, abstract, par 0108) comprising: 
receiving, by using radio resource control (RRC) signaling, information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission see, SPDCCH setting of terminal device configured through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); and 
decoding the sPDCCH in accordance with the transmission scheme of the sPDCCH (see, terminal device monitor USS (specific search space, also called PDCCH candidates) of the SPDCCH, recognizes and receives SPDCCH by decoding in reception, par 0120, 0135, 0240, 0246, 0346-0347).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: receiving information indicating an aggregation level of the sPDCCH.

However You’497 from the same field of endeavor (see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: receiving information indicating an aggregation level of the sPDCCH (see, UE receives AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method of a terminal apparatus as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).

Regarding claim 12 (currently amended), Shimezawa’332 discloses a communication method of a base station apparatus (see, Fig. 3, base station device capable of efficiently performing communication in a communication system including base station device and terminal device, abstract, par 0091) comprising: 
generating information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme (see, Base station configures SPDCCH setting of terminal device through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); 
transmitting the information by using radio resource control (RRC) signaling; and transmitting the sPDCCH (see, Base station configures SPDCCH setting of terminal device through the RRC signaling and transmits SPDCCH by transmitting unit, par 0241-0242, 0306), 
whereinApplication No. 16/099,701September 21, 2020Reply to the Office Action dated April 30, 2020 andthe Advisory Action dated August 21, 2020 
Page 4 of 9the sPDCCH is to be decoded in accordance with the transmission scheme of the sPDCCH (see, terminal device monitor USS (specific search space, also called PDCCH candidates) of the SPDCCH, recognizes and receives SPDCCH according to SPDCCH setting by decoding in reception, par 0120, 0135, 0240, 0246, 0301 and 0346-0347).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: transmitting second information indicating an aggregation level of the sPDCCH.

see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: transmitting second information indicating an aggregation level of the sPDCCH (see, BS transmits to UE the AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method of a base station apparatus as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473